Citation Nr: 9925126	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  94-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for herpes simplex of the 
right hand and left nostril as secondary to service connected 
herpes simplex of the right thumb.  

Entitlement to an increased (compensable) rating for herpes 
simplex of the right thumb.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to May 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Reno, Nevada.  The 
veteran's claim for an increased rating for herpes simplex of 
the right thumb was received in January 1992.  His claim also 
involved additional issues of whether new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for low back, neck, right shoulder and 
right arm disabilities, for narcolepsy, and for hemorrhoids, 
as well as entitlement to an increased (compensable) rating 
for chronic pain of the right lower extremity.  In September 
1992 and February 1993, he claimed that herpes simplex had 
spread from the right thumb to the right hand and left 
nostril.  By Board decision in April 1996, all the issues 
were denied except for those regarding herpes simplex.  The 
issues regarding herpes simplex were remanded for additional 
medical records dated subsequent to 1993 and a VA dermatology 
examination. 

The record shows that the veteran failed to respond to 
requests for additional evidence and failed to appear for the 
scheduled dermatology examination.  He was not advised by the 
RO of the consequences of his failure to cooperate with the 
directives of the remand for the full development of his 
claims.  Accordingly, the Board remanded the case again in 
July 1997 for the purpose of informing the veteran of his 
duty to cooperate with the needed development of his claims, 
and the consequences if he failed to do so without good cause 
shown.  The scheduling of a complete VA dermatology rating 
examination was repeated, along with the directive that all 
manifestations of herpes simplex be identified and evaluated 
as to their relationship to service connected herpes simplex 
of the right thumb, if any.  The RO complied with the remand.  
The veteran did not respond in any way.  The case was again 
returned to the Board for further appellate review.  

On the basis of close review of the address records in this 
case, the Board found that the veteran had an address in 
California in 1993 and 1994, as reflected on VA outpatient 
treatment records, and this was the latest address of record.  
The RO, however, had been using the veteran's Las Vegas 
address in all correspondence related to the claims here on 
appeal.  Therefore, to afford the veteran every 
consideration, the case was remanded again in April 1999 to 
ensure that the veteran's correct address had been used.  A 
report of field examination by VA in June 1999 indicates that 
the veteran's address of record had been his actual address 
for 12 years.  The veteran indicated that the California 
address had been temporary.  He also indicated that he wanted 
a hearing at his home, even though he was ambulatory and 
drove.  He refused to put anything in writing, even though 
the field examiner offered to assist him.  


FINDINGS OF FACT

1.  There is no competent and probative evidence that the 
veteran currently has herpes simplex of the right hand and/or 
the left nostril, including as secondary to service connected 
herpes simplex of the right thumb.  

2.  The veteran failed without good cause shown to appear for 
a VA rating examination that was scheduled as necessary to 
adjudicate his claim for a compensable rating for herpes 
simplex of the right thumb.  


CONCLUSIONS OF LAW

1.  The claim for service connection for herpes simplex of 
the right hand and left nostril, including as secondary to 
service connected herpes simplex of the right thumb is not 
well grounded.  38 U.S.C.A. § 5107(a).  

2.  The claim for an evaluation in excess of zero percent for 
herpes simplex of the right thumb is denied for failure to 
report, as required, for VA examination.  38 C.F.R. §§ 3.326, 
3.655 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show no complaint, finding or 
diagnosis of any skin abnormality of the left nostril or the 
right hand.  In March 1975, the veteran presented with 
inflamed areas on the distal and medial anterior right thumb.  
The areas were incised and drained.  Serosanguineous drainage 
was released and the wounds were sutured.  The thumb became 
inflamed and tender.  Hot soaks did not help.  In April 1978, 
the thumb was infected.  In May 1975, there were lesions on 
the right thumb.  Herpes simplex was diagnosed.  In December 
1976, a dermatology consultation for a herpes simplex problem 
of the "right hand" noted "recurrent herpes simplex of the 
right thumb" with no active lesions.  A medical board report 
in February 1977 shows that the veteran had a small red area 
and blisters over the metacarpophalangeal joint of the right 
thumb.  Herpes simplex of the right thumb was diagnosed.  In 
March 1977, there was a herpes eruption of the proximal joint 
space of the right thumb.  

A VA examination in July 1977 showed chronic recurrent herpes 
simplex involving the skin of the right thumb.  A VA 
examination in September 1978 showed active herpes with 
blisters and scaling of the skin.  

VA outpatient treatment records dated in January 1979 show 
that there was a new herpes area noticed on the right thumb.  
In February 1979, two or three different areas of herpes 
around the base of the right thumb were identified.  VA 
hospital records show that in August 1979 there were calluses 
on both hands and a scar at the base of the right thumb.  The 
final diagnoses included history of herpes simplex.  

On a VA examination in August 1980, the veteran stated that 
he had monthly eruptions of herpes simplex of the right 
thumb.  Papules were noted over the dorsal aspect of the 
right thumb overlying the proximal interphalangeal joint, 
termed consistent with healing herpetic Whitlow.  

On a VA examination in July 1982, the veteran described 
grouped vesicular papules on the tip of the right thumb that 
recurred every four to six weeks.  He denied having similar 
lesions over any other location.  The physical examination of 
the affected areas of the right thumb was completely 
negative.  The examiner felt that the veteran's history was 
consistent with a recurrent herpetic Whitlow involving the 
right thumb.  

In December 1982, Dewey C. MacKay, M.D., reported that the 
veteran had a chronic recurrent herpes infection which, when 
exacerbated, caused considerable discomfort and some 
disability.  In January 1983, Dr. MacKay stated that the 
veteran had had a herpes infection of the right thumb and 
right hand.  He also was noted to complain of other 
dermatoses around the nose and of nasal mucosa.  

On a VA examination in April 1983, there was no evidence of 
herpes simplex of the right thumb.  

On an examination for the VA in July 1993, the veteran gave a 
long history of herpes simplex since 1974 with most of the 
lesions on the flexor surface of the forearm extending down 
to the hand.  He stated that the lesions came along once or 
twice a month and flared for as long as three weeks.  He 
described small vesicular lesions.  On the physical 
examination, there was no evidence of scarring detected with 
the naked eye.  The veteran pointed out one spot on the 
dorsal surface of the right thumb, the remaining areas and 
the flexor surface of the right wrist.  The other areas were 
clear.  He described the lesions as beginning small and then 
developing into small clusters.  The diagnosis was recurrent 
herpes simplex by history.  The examiner could not make any 
further diagnosis and was unable to detect anything which 
would establish a diagnosis of herpes simplex on a visual 
basis.  The examiner stated that the veteran should have 
scrapings from the individual lesions the next time they 
occurred as a cluster in order to diagnose the condition.  In 
a statement of July 1993 to the VA, the examiner recommended 
that the veteran be seen on an emergency basis the next time 
he developed vesicles so that microscopic scrapings could be 
done to confirm, the diagnosis.

Copies of subsequent VA outpatient treatment records through 
mid 1994 contain no additional relevant information.


Legal Criteria

Under 38 U.S.C.A. §  5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996).    

In order for the veteran's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table).  

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza, 7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection is warranted for disability proximately 
due to or the result of a service- connected disability on a 
secondary basis, and for disability aggravated by a service-
connected disorder; such aggravation is compensable only to 
the degree of disability over and above the degree of 
disability which would exist without such aggravation.  38 
C.F.R. § 3.310(a) (1996); Allen v. Brown, 7 Vet. App. 439, 
448, 449 (1995).  


38 C.F.R. § 3.326 provides that an individual for whom an 
examination has been scheduled is required to report for the 
examination.  When a veteran fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (1998).  

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Analysis

Service Connection, Herpes Simplex, Left Nostril & Right Hand

There are various criteria for a well-grounded claim, 
including that there must be competent (medical) evidence of 
a current disability, i.e., a diagnosis of herpes simplex of 
the left nostril and the right hand.  Without such, the claim 
is not well grounded.  Repeated examinations during and since 
active service show only herpes simplex of the right thumb.  
The medical evidence has documented no other skin area 
affected by herpes simplex.  Although Dr. MacKay reported 
herpes infection of the right hand in January 1983 and 
"other dermatoses" around the nose and nasal passages, it 
is not entirely clear that those comments were based on 
examination rather than mere history given by the veteran.  
However, even if herpes of the hand and/or nasal area was 
observed by Dr. McKay, that would have been at least 16 years 
ago without any competent evidence of such since then.  In 
fact, the VA examination in April 1983, shortly after Dr.'s 
statement, showed no evidence of herpes simplex at all.  
Subsequently, no findings of herpes simplex of the right hand 
and/or the left nostril have been noted.  

The veteran has foregone the opportunity of a physical 
examination more recently than July 1993 without good cause 
shown, even though he has been scheduled for two such 
examinations and has been apprised of the consequences of his 
unexplained failure to appear.  Hence, the decision regarding 
the claim for service connection for herpes simplex of the 
right hand and left nostril must be based on the evidence of 
record as it now stands.  38 C.F.R. § 3.655.  With that 
record showing no medical evidence of a current disability, 
the claim is not well grounded and must be denied.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1997) even where his claims appear to be not well- 
grounded.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
wherein the Court found a duty to further assist in the 
development of the evidence when the veteran has reported the 
existence of evidence which could serve to render a claim 
well grounded.  In the instant case, however, the veteran has 
not identified any medical evidence that has not been 
submitted or obtained, which will support a well-grounded 
claim.  Thus, the VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).  

Increased Rating, Herpes Simplex, Right Thumb

On two occasions in the course of this appeal, pursuant to 
Board remands in April 1996 and July 1997, the RO scheduled 
rating examinations for herpes simplex of the right thumb and 
the veteran failed to report without giving a reason.  He was 
advised of the consequences of his failure to report without 
good reason.  In the case of this increased rating claim, 
there is no legal alternative in such a situation but to deny 
the claim under the provisions of 38 C.F.R. § 3.655.  The 
veteran was advised of the time and place for the scheduled 
examinations.  After he failed to report, the RO contacted 
him and specifically advised him of the necessity of being 
examined, as ordered by the Board.  He did not respond.  He 
has not shown good cause for his failure to report, e.g., 
illness, hospitalization, death of a family member.  He has 
not subsequently indicated any willingness to report for an 
examination.  Under these circumstances, his claim for an 
increased must be denied.   

Additional Matters

The complete, updated evidence of record indicates that the 
veteran had been appropriately advised of the needed 
development required in his case and the consequences if he 
failed to cooperate without good cause shown.  This extends 
to the latest hearing request from him, because he would not 
submit this in writing and wanted the hearing to be at his 
home despite his ambulatory status and ability to drive.  In 
other words, he has not submitted an appropriate request for 
a hearing within the framework that such hearings are 
provided.  He has continued to resist the VA's efforts to 
appropriately develop his appeal without good cause shown, 
and has been advised of the consequences.   


ORDER

The veteran not have submitted a well grounded claim, service 
connection for herpes simplex of the right hand and/or left 
nostril as secondary to service connected herpes simplex of 
the right thumb is denied.  

A compensable rating for herpes simplex of the right thumb is 
denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

